Case: 19-60937     Document: 00515976899          Page: 1    Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 12, 2021
                                   No. 19-60937                           Lyle W. Cayce
                                                                               Clerk

   Daljinder Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A215 908 418


   Before Higginbotham, Southwick, and Willett, Circuit Judges.
   Per Curiam:*
          The decision of this motions panel has no mandate except to grant a
   stay of deportation proceedings pending resolution by a merits panel. A
   decision “granting a stay settles no law. . . and is not binding on the merits




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60937      Document: 00515976899           Page: 2     Date Filed: 08/12/2021




                                     No. 19-60937


   panel, leaving it as a writing in water.” 1 Yet, confusion over this basic
   proposition persists. To avoid any uncertainty in its efficacy arising from the
   opinion’s being filed after briefing on the merits had concluded, the panel’s
   opinion is withdrawn. The stay remains in effect pending decision by a merits
   panel randomly selected in the regular course, free to consider any persuasive
   force it may find in the writing of the judges who joined the opinion explaining
   the stay who remain convinced of its reasoning.




          1
            Richardson v. Hughs, 978 F.3d 220, 244 (5th Cir. 2020) (Higginbotham, J.,
   concurring).




                                           2